In a family offense proceeding pursuant to Family Court Act article 8, the mother appeals from an order of the Family Court, Kings County (Ramirez, J.), dated March 1, 2013, which, after a hearing, denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
The allegations in a family offense proceeding must be “supported by a fair preponderance of the evidence” (Family Ct Act § 832; see Matter of Jarrett v Jarrett, 102 AD3d 695 [2013]; Matter of Scanziani v Hairston, 100 AD3d 1007 [2012]; Matter of Daoud v Daoud, 92 AD3d 878 [2012]; Matter of Mamantov v Mamantov, 86 AD3d 540, 541 [2011]). “The determination of whether a family offense was committed is a factual issue to be resolved by the Family Court, and the Family Court’s determination regarding the credibility of witnesses is entitled to great weight on appeal” (Matter of Pearlman v Pearlman, 78 AD3d 711, 712 [2010] [internal quotation marks and citations omitted]; see Matter of Creighton v Whitmore, 71 AD3d 1141 [2010]; Matter of Gray v Gray, 55 AD3d 909 [2008]; Matter of Rankoth v Sloan, 44 AD3d 863, 863-864 [2007]; Matter of Charles v Charles, 21 AD3d 487 [2005]). The Family Court’s credibility determinations will not be disturbed if supported by the record (see Matter of Richardson v Richardson, 80 AD3d 32, 43-44 [2010]; Matter of Luke v Luke, 72 AD3d 689, 689 [2010]; Matter *717of Barnes v Barnes, 54 AD3d 755, 755 [2008]; Matter of Belgrave v Mingo, 28 AD3d 479, 479 [2006]).
Here, the mother filed a family offense petition alleging, inter alia, that the father had committed the family offenses of disorderly conduct, harassment, and assault. The determination of the Family Court that the mother failed to establish, by a preponderance of the evidence, that the father committed a family offense hinged on issues of credibility, and is supported by the record (see Matter of Velazquez v Haffey, 113 AD3d 783 [2014]; Matter of Khan v Khan, 112 AD3d 829 [2013]; Matter of Chavez-Gonzalez v Tran, 107 AD3d 983 [2013]; Matter of Howell v Howell, 105 AD3d 847, 847 [2013]). Accordingly, we find no basis to disturb the Family Court’s determination denying the petition and dismissing the proceeding.
Mastro, J.E, Leventhal, Chambers and Austin, JJ., concur.